Citation Nr: 0311346	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  01-04 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
Freiberg's Disease of the 2nd toe of the left foot and status 
post metatarsophalangeal joint flexible hinge implant from 
April 23, 1998 to May 16, 1999.  

2.  Entitlement to an evaluation greater than 20 percent for 
Freiberg's Disease of the 2nd toe of the left foot and status 
post metatarsophalangeal joint flexible hinge implant since 
July 1, 1999.  

(The issue of whether clear and unmistakable error exists in 
the June 1963 rating action, and any subsequent rating 
decisions, which denied service connection for a left foot 
disability remains in REMAND status.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1955 
to November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO granted 
service connection for Freiberg's Disease of the 2nd toe of 
the left foot and status post 2nd toe metatarsophalangeal 
joint flexible hinge toe implant and assigned a 10 percent 
evaluation to this disability, effective from April 23, 1998.  

Following notification of this award, the veteran perfected a 
timely appeal with respect to the issue of entitlement to an 
initial rating greater than 10 percent for the 
service-connected left foot disability.  By a June 2001 
rating action, the RO awarded a temporary total rating, 
effective from May 17, 1999, for the Freiberg's Disease of 
the 2nd toe of the veteran's left foot and status post 2nd toe 
metatarsophalangeal joint flexible hinge toe implant 
(pursuant to 38 C.F.R. § 4.30) and a subsequent evaluation of 
20 percent for this service-connected disability, effective 
from July 1, 1999.  

In September 2002, the Board determined that the veteran's 
rating claims required further development consistent with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  Based upon 
this conclusion, the Board undertook evidentiary development 
with regard to these issues.  


REMAND

As noted in the Introduction portion, the Board has conducted 
additional development of the veteran's rating claims for his 
service-connected left foot disability, pursuant to 38 C.F.R. 
§ 19.9(a)(2).  Significantly, however, in a recent decision, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) invalidated 38 C.F.R. § 19.9(a)(2), 
including 38 C.F.R. § 19.9(a)(2)(ii) (regarding notice to the 
veteran and his or her representative/attorney of the 
evidence obtained as a result of Board development and the 
opportunity to respond).  See also, 38 C.F.R. § 20.903.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 
Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. 
Cir. May 1, 2003).  Pursuant to this recent decision, the 
Federal Circuit Court explained that the proper procedure is 
to allow the RO an opportunity to review in the first 
instance the evidence procured as a result of Board 
development.  Id.  

Further review of the claims folder indicates that, in 
December 2002, the veteran submitted copies of records of 
treatment that he had received at the Tuskegee and Montgomery 
VA Medical Centers between January 1998 and December 2002.  
The Board is uncertain, however, whether all available recent 
pertinent VA treatment reports are included in the veteran's 
claims folder.  On remand, therefore, the RO should procure 
all recent relevant treatment records from both of these VA 
medical facilities.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file, 
to include the Board's remand of March 
2002, and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  The RO should also obtain all of the 
veteran's clinical records relating to 
foot treatment that he received at the VA 
Medical Centers in Montgomery, Alabama 
and in Tuskegee, Alabama since January 
1999.  If these records are not available 
for any reason, that fact should be noted 
in the veteran's claims folder.  

3.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
an evaluation greater than 10 percent for 
Freiberg's Disease of the 2nd toe of the 
left foot and status post 
metatarsophalangeal joint flexible hinge 
implant from April 23, 1998 to May 16, 
1999 as well as the issue of entitlement 
to an evaluation greater than 20 percent 
for Freiberg's Disease of the 2nd toe of 
the left foot and status post 
metatarsophalangeal joint flexible hinge 
implant since July 1, 1999.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal as well as a 
summary of the evidence received since 
the issuance of the last SSOC in June 
2001.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


